Title: Hugh Holmes to Thomas Jefferson, 17 November 1813
From: Holmes, Hugh
To: Jefferson, Thomas


          Dear Sir Winchr Nov 17th 1813
          Shortly after my return the 5th inst from the judicial labours of the fall circuit I addressed a note to the manufacturer of yr merino wool urging the completion of the fabric and desiring to know when I might expect it—he returned the answer enclosed—which is not satisfactory as to the time of finishing it but
			 I hope we shall be able to send it to you by your nephew Judge Carr who intends going to Albemarle about the middle of December—it was with a reluctance almost bordering on refusal that this manufacturer engaged to work the wool on terms of charging for carding, spinning, f weaving, fulling dying & dressing because he prefers to buy the wool & sell the Cloth at his own price—I know from experience that including the high price of Merino wool a yd of broad cloth 6 qr wide can be made for $5. this cloth the manufacturer can readily sell at $10 by which he makes a clear proffit of $5 per yd. hence it is that they refuse to the Citizens at large access to their machinery—this monopoly growing out of the war non importation, &c must find reasonable limits on the return of
			 peace or the multiplication of similar establishments—
          I merely write you now to shew you that I have not forgotten the Trust & to renew the assurance of my disposition to serve you but more especially of the high respect & esteem of
          yr friendHh Holmes
        